Carter, J.,
dissenting.
In my opinion, the question of the constitutionality of the anti-picketing law is properly before this court for decision in this case. Any other view presupposes that no case can properly be brought within its provisions. If the statute is so drawn that it can be made to serve no good purpose, litigants are entitled to this court’s judgment to that effect. Likewise, if the law is constitutional, the court should so say for the benefit of those who desire to comply with the act if it meets constitutional requirements.
Rose and Paine, JJ., concur with the foregoing dissent.